Case: 1:20-cv-04699 Document #: 70-1 Filed: 09/14/20 Page 1 of 4 PageID #:1573




     EXHIBIT A
     Case: 1:20-cv-04699 Document #: 70-1 Filed: 09/14/20 Page 2 of 4 PageID #:1574



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS


    IN RE: TIKTOK, INC.,            CONSUMER MDL No. 2948
    PRIVACY LITIGATION
                                                    Master Docket No. 20-cv-4699

                                                    Judge John Z. Lee
    This Document Relates to All Cases
                                                    Magistrate Judge Sunil R. Harjani

    EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER AND ORDER
     TO SHOW CAUSE WHY A PRELIMINARY INJUNCTION SHOULD NOT ISSUE
         On behalf of himself and all others similarly situated, Plaintiff M.G., a minor child, by and

through his father and legal guardian Bartosz Grabowski (collectively, “Plaintiff”), having filed

his complaint in this matter seeking damages, a permanent injunction, and restitution for

consumers injured by Defendants’ unlawful practices, moves this Court for a Temporary

Restraining Order, and for an Order to Show Cause Why a Preliminary Injunction Should Not

Issue. In support thereof, Plaintiff states:

         1.      Plaintiff seeks an Order temporarily enjoining Defendants from selling, transferring

or otherwise disseminating without consent the uniquely identifying data in its possession

pertaining to the voices and faces of Plaintiff and the other unnamed Illinois Voice Class and

Illinois Face Class1 members – data that Plaintiff contends constitute biometric identifiers2 and

biometric information3 (referred to collectively as “biometrics”) within the meaning of Illinois’

Biometric Information Privacy Act (“BIPA”) – to Oracle Corp. (the entity that will be “partnering”




1
    The proposed “Illinois Voice Class” and “Illinois Face Class” are defined in paragraph 107 of
Plaintiff’s Class Action Complaint (M.G. v. TikTok Inc. et al., Case No. 20 C 5305, ECF No. 1
(hereinafter, “Compl.”), at 29.)
2
   The term “biometric identifier” includes voiceprints, scans of face geometry, fingerprints and
handprints, and iris and retinal scans.
3
    “Biometric information” is any information captured, converted, stored, or shared based on a
person’s biometric identifier used to identify an individual.
    Case: 1:20-cv-04699 Document #: 70-1 Filed: 09/14/20 Page 3 of 4 PageID #:1575




with TikTok in the U.S.), and order Defendants to show cause why the Temporary Restraining

Order should not be converted to a Preliminary Injunction.4

        2.     This Court has full authority to grant the relief requested. The Biometric

Information Privacy Act authorizes the Court to award “[o]ther relief, including an injunction, as

the State or federal court may deem appropriate.” 740 ILCS 14/20(4). To obtain a temporary

restraining order, Plaintiff must show that “(1) absent preliminary injunctive relief, he will suffer

irreparable harm in the interim prior to a final resolution; (2) there is no adequate remedy at law;

and (3) he has a reasonable likelihood of success on the merits.” Turnell v. CentiMark Corp., 796

F.3d 656, 661-62 (7th Cir. 2015). If the movant makes the required threshold showing, then the

court moves on to the second stage and considers: “(4) the irreparable harm the moving party will

endure if the preliminary injunction is wrongfully denied versus the irreparable harm to the

nonmoving party if it is wrongfully granted; and (5) the effects, if any, that the grant or denial of

the preliminary injunction would have on nonparties,” i.e. the public interest. Id. at 662.

        3.     As explained in more detail in Plaintiff’s memorandum filed herewith in support of

this Motion, and in Plaintiff’s class action complaint, Defendants are unlawfully in possession of

Plaintiff’s and the Illinois Voice Class and Illinois Face Class members’ biometric identifiers and
information, and have indicated that they intend to transfer that private information to Oracle

Corp., as part of its assumption of management of TikTok’s U.S. user data, in the coming weeks

(rather than merely transferring ownership of TikTok, Inc. itself). Defendants’ proposed transfer

of Plaintiff’s and the Illinois Voice Class and Illinois Face Class members’ biometrics without

4
    On September 8, 2020, prior to filing Plaintiff’s original emergency motion for a temporary
restraining order, Frank S. Hedin, Plaintiff’s counsel, conferred with Defendants’ counsel by email
regarding the relief sought, and provided Defendants’ counsel with a copy of the memorandum in
support of the motion, and was informed that Defendants opposed the relief sought. Defendants
filed their opposition papers on September 10, 2020. (ECF No. 62.) On September 11, 2020,
Plaintiff’s counsel conferred telephonically with counsel from the Bird Marella, Glancy Prongay
& Murray, and Hausfeld firms, and is awaiting a response regarding their position on the relief
sought. Plaintiff’s counsel also has a call scheduled with other firms representing plaintiffs in this
action, but has not been able to determine their position prior to filing this proposed emergency
motion.



                                                  2
  Case: 1:20-cv-04699 Document #: 70-1 Filed: 09/14/20 Page 4 of 4 PageID #:1576




their consent would bring the number of entities with access to their biometrics to three—instead

of zero—and is neither required by the President’s recent executive orders (detailed more fully in

the Memorandum) nor allowed by the Biometric Information Privacy Act.

       WHEREFORE, Plaintiff M.G., by and through his father and legal guardian Bartosz

Grabowski, respectfully requests that the Court grant Plaintiff’s Motion and enter the Temporary

Restraining Order.

Dated: September 14, 2020                    Respectfully submitted,

                                             s/ J. Dominick Larry

                                             NICK LARRY LAW LLC
                                             J. Dominick Larry
                                             55 E Monroe St, Suite 3800
                                             Chicago, IL 60603
                                             Tel: (773) 694-4669
                                             Fax: (773) 694-4691
                                             Email: nick@nicklarry.law

                                             HEDIN HALL LLP
                                             Frank S. Hedin
                                             David W. Hall
                                             1395 Brickell Avenue, Suite 1140
                                             Miami, Florida 33131
                                             Tel: (305) 357-2107
                                             Fax: (305) 200-8801
                                             E-mail: fhedin@hedinhall.com
                                                     dhall@hedinhall.com

                                             BURSOR & FISHER, P.A.
                                             Scott A. Bursor
                                             Joseph I. Marchese
                                             Philip L. Fraietta
                                             888 Seventh Avenue
                                             New York, NY 10019
                                             Tel: (646) 837-7150
                                             Fax: (212) 989-9163
                                             E-Mail: scott@bursor.com
                                                      jmarchese@bursor.com
                                                      pfraietta@bursor.com

                                             Counsel for Plaintiff, by and through his father and
                                             legal guardian Bartosz Grabowski, and the Putative
                                             Class




                                                3
